DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2020 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 7/15/2020.
Claims 15, 24, 30, and 32 are cancelled.
Claims 1-14, 16-23, 25, 31, and 33 are pending.
Claims 4, 5, 13, 14, 22, and 23 are rejected under 35 U.S.C. 112(b).
Claims 1, 2, 4-6, 10, 11, 13, 14, 19, 20, 22, 23, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) at paras. 0003-4 of the Specification, in view of Starling et al. (US Patent 7,797,279) (Starling) of record, further in view of Cram et al. (US Patent 7,761,456) (Cram) of record.
Claims 3, 7-9, 12, 16-18, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) at paras. 0003-4 of the Specification, in view of Starling et al. (US Patent 7,797,279) (Starling) of record and Cram et al. (US Patent 7,761,456) (Cram) of record, further in view of Midgely et al. (US Patent 5,604,862) (Midgely) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 5, 13, 14, 22, and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 13, and 22 recite “a particular data file”.  It is unclear whether this “particular data file” is a new instance of a “particular data file” or should be referring to the “particular data file” recited in the base claim.  Clarification is required.
Claims 5, 14, and 23 recite “a particular data file” in the second limitation.  It is unclear whether this “particular data file” is a new instance of a “particular data file” or should be referring to the “particular data file” recited in the first limitation of each claim.  Clarification is required.  For the prior art limitations below, the second “particular data file” is interpreted as referencing the first recitation of “particular data file.”

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 10, 11, 13, 14, 19, 20, 22, 23, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) at paras. 0003-4 of the Specification, in view of Starling et al. (US Patent 7,797,279) (Starling) of record, further in view of Cram et al. (US Patent 7,761,456) (Cram) of record.
In regards to claim 1, AAPA discloses a system comprising:
a.	a backup system comprising (i) a non-volatile backup data storage configured to store, from a client device, a plurality of backup snapshots that are created at different times, each backup snapshot including one or more data files of the client device (AAPA at para. 0003)1, and (ii) a non-volatile backup metadata storage configured to store metadata of data files that are found in at least one of the backup snapshots stored in the backup data storage (AAPA at para. 0003)2; and
b.	an archive system for migrating the backup snapshots from the backup system to the archive system as archived snapshots, the archive system communicably coupled to the backup system (AAPA at para. 0004)3,  the archive system configured to:
i.	store a previous archive catalogue shared by a plurality of previously archived snapshots (AAPA at para. 0004)4;
ii.	receive, in an archive operation and from the backup system, the plurality of backup snapshots (AAPA at para. 0004)5;
iii.	add, to the current shared archive catalogue, the backup snapshots in the set (AAPA at para. 0004)6;
AAPA does not expressly disclose the previous archive catalogue comprising a first catalogue entry for a first data file and a second catalogue entry for a second data file, the first catalogue entry comprising a first deletion version field corresponding to a first snapshot identifier identifying that one of the previously archived snapshots captures a deletion of the first data file, the second catalogue entry comprising a second deletion version field corresponding to a term indicating that the second data file was not deleted in the plurality of previously archived snapshot.
Cram discloses a system and method for backing up data for secure restoration.  Cram discloses maintaining one or more backup versions of a plurality of storage objects (i.e., snapshots, files) and generating metadata in the form of database entries (i.e., catalogue entries).  It is interpreted that each file would have its own entry.  Therefore a first data file would have a first catalogue entry and the second data file would have a second catalogue entry.  These entries include fields for backup version IDs, a create time field (i.e., creation version), and a delete time field.  These time fields indicate a time when primary storage object (i.e., a file) is deleted or created.  Moreover, when a file is deleted, the delete time field can be set to the time at which the first snapshot was created after the file was deleted (i.e.,  a first snapshot identifier identifying that one of the previously archived snapshot captures a deletion of the first data file).  Cram at col. 7, lines 1-7; col. 14, lines 39-46.  The time at which the first snapshot was created after the file was deleted is interpreted as a first snapshot identifier of a snapshot because snapshots are point in time images.  Therefore, the time the first snapshot was created after the file was deleted would reference the “point in time” of that snapshot.  The deleteTime disclosed in Cram would remain empty if the file has not been deleted.  Such an empty attribute is interpreted as a “term” in light of the specification because the “term” is described as being anything and does not require the storage of any particular value (i.e., an empty attribute).  Therefore, having an empty attribute is interpreted by the system to mean that the data file has yet to be deleted.
AAPA and Cram are analogous art because they are all directed toward the same field of endeavor of backup systems.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify AAPA by adding the features of the previous archive catalogue comprising a first catalogue entry for a first data file and a second catalogue entry for a second data file, the first catalogue entry comprising a first deletion version field corresponding to a first snapshot identifier identifying that one of the previously archived snapshots captures a deletion of the first data file, the second catalogue entry comprising a second deletion version field corresponding to a term indicating that the second data file was not deleted in the plurality of previously archived snapshot, as taught by Cram.
The motivation for doing so would have been to provide a method to efficiently identify new and deleted files within snapshots.  Cram at col. 14, lines 26-29.
AAPA in view of Cram does not expressly disclose the archive system is configured to create a new archive catalogue shared by the plurality of backup snapshots by copying the previous archive catalogue and updating the copied previous archive catalogue to generate the new archive catalogue, wherein updating the copied previous archive catalogue to generate the new archive catalogue comprises configuring the archive system to: (i) delete, responsive to the first snapshot identifier in the first catalogue entry corresponding to one of the previously archived snapshots, the first catalogue entry, (ii) determine that one of the backup snapshots received from the backup system captures that the second data file has been deleted, and (iii) revise the second deletion version field from the term to a second snapshot identifier corresponding to the one of the backup snapshots that captures that the second data file has been deleted, and provide, to the backup system, an indication that the one of the backup snapshots that captures that the second data file has been deleted has been archived, the indication causing the backup system to delete the metadata of the second data file in the backup metadata storage.  Cram does disclose updating the database entry to update the delete time field.  Cram at col. 14, lines 42-46.
Starling discloses an incremental backup system for creating snapshots and backups.  Starling at abstract; col. 4, lines 26-30.  Starling further discloses merging the metadata of a previous backup (i.e., copied previous archive catalogue) with metadata of an incremental backup.  Starling at col. 10, lines 60-63.  In other words, a previous catalogue is used as a baseline and is updated with new catalog data, which includes any changes to the backup data.  This includes creating new metadata entries (i.e., new catalogue entries) for new files not previously backed up.  Starling at col. 5, lines 21-24.  This also includes deleting metadata entries (i.e., determining, responsive to the first snapshot identifier corresponding to the first catalogue entry…) if the file was deleted prior to the latest incremental backup (i.e., revising …”).  Starling at col. 6, lines 48-56.
AAPA and Starling are analogous art because they are both directed toward the same field of endeavor of backup systems.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify AAPA in view of Cram by adding the features of the archive system is configured to create a new archive catalogue shared by the plurality of backup snapshots by copying the previous archive catalogue and updating the copied previous archive catalogue to generate the new archive catalogue, wherein updating the copied previous archive catalogue to generate the new archive catalogue comprises configuring the archive system to: (i) delete, responsive to the first snapshot identifier in the first catalogue entry corresponding to one of the previously archived snapshots, the first catalogue entry, (ii) determine that one of the backup snapshots received from the backup system captures that the second data file has been deleted, and (iii) revise the second deletion version field from the term to a second snapshot identifier corresponding to the one of the backup snapshots that captures that the second data file has been deleted, and provide, to the backup system, an indication that the one of the backup snapshots that captures that the second data file has been deleted has been archived, the indication causing the backup system to delete the metadata of the second data file in the backup metadata storage., as taught by Starling.
The motivation for doing so would have been because it significantly reduces network bandwidth requirements.  Starling at col. 3, lines 44-46.

In regards to claim 2, AAPA in view of Starling and Cram discloses the system of claim 1, wherein the metadata comprises at least one of: a filename of the one or more files (AAPA at para. 0003), a modification timestamp of the one or more files, or access control data for the one or more files.
In regards to claim 4, AAPA in view of Starling and Cram discloses the system of claim 1, wherein a particular data file corresponding to a catalogue entry is associated with the metadata, the metadata comprises a filename, and an indication of one or more locations of the particular data file.  Cram col. 7, lines 18-26; col. 14, lines 19-24.7
In regards to claim 5, AAPA in view of Starling and Cram discloses the system of claim 1, wherein the archive system is further configured to:
b.	determine that a particular data file is identical to an existing file stored in the archive system (Starling at col. 4, lines 47-54); and
c.	determine not to add the particular data file to the archive system.  Starling at col. 4, lines 47-54.8
In regards to claim 6, AAPA in view of Starling and Cram discloses the system of claim 1, wherein the backup system is further configured to: 
a.	determine an age of a particular backup snapshot (AAPA at para. 0004); and 
b.	transmit the particular backup snapshot to the archive system responsive to the age being greater than a backup retention period.  AAPA at para. 0004.9

In regards to claim 10, AAPA discloses a computer-implemented method comprising:
a.	storing, at an archive system, a previous archive catalogue shared by a plurality of previously archived snapshots (AAPA at para. 0004); 
b.	receiving, in an archive operation and from a backup system, a plurality of backup snapshots, the backup system comprising (i) a non-volatile backup data storage configured to store, from a client device, the plurality of backup snapshots that are created at different times, each backup snapshot including one or more data files of the client device, and (ii) a non-volatile backup metadata storage configured to store metadata of data files that are found in at least one of the backup snapshots stored in the backup data storage (AAPA at paras. 0003-4);
c.	adding, to the current archive, files included in the snapshots in the set (AAPA at para. 0004);
AAPA does not expressly disclose the previous archive catalogue comprising a first catalogue entry for a first data file and a second catalogue entry for a second data file, the first catalogue entry comprising a first deletion version field corresponding to a first snapshot identifier identifying that one of the previously archived snapshots captures a deletion of the first data file, the second catalogue entry comprising a second deletion version field corresponding to a term indicating that the second data file was not deleted in the plurality of previously archived snapshot.
Cram discloses a system and method for backing up data for secure restoration.  Cram discloses maintaining one or more backup versions of a plurality of storage objects (i.e., snapshots, files) and generating metadata in the form of database entries (i.e., catalogue entries).  It is interpreted that each file would have its own entry.  Therefore a first data file would have a first catalogue entry and the second data file would have a second catalogue entry.  These entries include fields for backup version IDs, a create time field (i.e., creation version), and a delete time field.  These time fields indicate a time when primary storage object (i.e., a file) is deleted or created.  Moreover, when a file is deleted, the delete time field can be set to the time at which the first snapshot was created after the file was deleted (i.e.,  a first snapshot identifier identifying that one of the previously archived snapshot captures a deletion of the first data file).  Cram at col. 7, lines 1-7; col. 14, lines 39-46.  The time at which the first snapshot was created after the file was deleted is interpreted as a first snapshot identifier of a snapshot because snapshots are point in time images.  Therefore, the time the first snapshot was created after the file was deleted would reference the “point in time” of that snapshot.  The deleteTime disclosed in Cram would remain empty if the file has not been deleted.  Such an empty attribute is interpreted as a “term” in light of the specification because the “term” is described as being anything and does not require the storage of any particular value (i.e., an empty attribute).  Therefore, having an empty attribute is interpreted by the system to mean that the data file has yet to be deleted.
AAPA and Cram are analogous art because they are all directed toward the same field of endeavor of backup systems.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify AAPA by adding the features of the previous archive catalogue comprising a first catalogue entry for a first data file and a second catalogue entry for a second data file, the first catalogue entry comprising a first deletion version field corresponding to a first snapshot identifier identifying that one of the previously archived snapshots captures a deletion of the first data file, the second catalogue entry comprising a second deletion version field corresponding to a term indicating that the second data file was not deleted in the plurality of previously archived snapshot, as taught by Cram.
The motivation for doing so would have been to provide a method to efficiently identify new and deleted files within snapshots.  Cram at col. 14, lines 26-29.
AAPA in view of Cram does not expressly disclose the archive system is configured to create a new archive catalogue shared by the plurality of backup snapshots by copying the previous archive catalogue and updating the copied previous archive catalogue to generate the new archive catalogue, wherein updating the copied previous archive catalogue to generate the new archive catalogue comprises configuring the archive system to: (i) delete, responsive to the first snapshot identifier in the first catalogue entry corresponding to one of the previously archived snapshots, the first catalogue entry, (ii) determine that one of the backup snapshots received from the backup system captures that the second data file has been deleted, and (iii) revise the second deletion version field from the term to a second snapshot identifier corresponding to the one of the backup snapshots that captures that the second data file has been deleted, and provide, to the backup system, an indication that the one of the backup snapshots that captures that the second data file has been deleted has been archived, the indication causing the backup system to delete the metadata of the second data file in the backup metadata storage.  Cram does disclose updating the database entry to update the delete time field.  Cram at col. 14, lines 42-46.
Starling discloses an incremental backup system for creating snapshots and backups.  Starling at abstract; col. 4, lines 26-30.  Starling further discloses merging the metadata of a previous backup (i.e., copied previous archive catalogue) with metadata of an incremental backup.  Starling at col. 10, lines 60-63.  In other words, a previous catalogue is used as a baseline and is updated with new catalog data, which includes any changes to the backup data.  This includes creating new metadata entries (i.e., new catalogue entries) for new files not previously backed up.  Starling at col. 5, lines 21-24.  This also includes deleting metadata entries (i.e., determining, responsive to the first snapshot identifier corresponding to the first catalogue entry…) if the file was deleted prior to the latest incremental backup (i.e., revising …”).  Starling at col. 6, lines 48-56.
AAPA and Starling are analogous art because they are both directed toward the same field of endeavor of backup systems.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify AAPA in view of Cram by adding the features of the archive system is configured to create a new archive catalogue shared by the plurality of backup snapshots by copying the previous archive catalogue and updating the copied previous archive catalogue to generate the new archive catalogue, wherein updating the copied previous archive catalogue to generate the new archive catalogue comprises configuring the archive system to: (i) delete, responsive to the first snapshot identifier in the first catalogue entry corresponding to one of the previously archived snapshots, the first catalogue entry, (ii) determine that one of the backup snapshots received from the backup system captures that the second data file has been deleted, and (iii) revise the second deletion version field from the term to a second snapshot identifier corresponding to the one of the backup snapshots that captures that the second data file has been deleted, and provide, to the backup system, an indication that the one of the backup snapshots that captures that the second data file has been deleted has been archived, the indication causing the backup system to delete the metadata of the second data file in the backup metadata storage., as taught by Starling.
The motivation for doing so would have been because it significantly reduces network bandwidth requirements.  Starling at col. 3, lines 44-46.

Claims 11, and 13-15 are essentially the same as claims 2 and 4-6, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.
Claims 19, 20, and 22-24 are essentially the same as claims 1, 2, and 4-6, respectively, in the form of a non-transitory computer-readable medium storing computer program code, which is disclosed by Starling.  Starling at col. 11, lines 50-62.  Therefore, they are rejected for the same reasons.

In regards to claim 31, AAPA in view of Starling and Cram discloses the system of claim 1, wherein the non-volatile backup data storage of backup system is a random access storage and the archive system is a sequential access storage.  Cram discloses backups may be stored on local disks (i.e., random access storage) or on tape devices (i.e., sequential storage).  Cram at col. 9, lines 11-16; col. 11, lines 58-53.  Starling also discloses the backups are written to tar format, which are widely used for backing up data to tape drives.  Starling at col. 5, lines 14-16.
Claim 33 is essentially the same as claim 31 in the form of a method.  Therefore, it is rejected for the same reasons.

Claims 3, 7-9, 12, 16-18, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) at paras. 0003-4 of the Specification, in view of Starling et al. (US Patent 7,797,279) (Starling) of record and Cram et al. (US Patent 7,761,456) (Cram) of record, further in view of Midgely et al. (US Patent 5,604,862) (Midgely) of record.
In regards to claim 3, AAPA in view of Starling and Cram discloses the system of claim 1, and a catalogue comprising entries including metadata corresponding to a file (Cram at col. 7, lines 18-31)10 but does not expressly disclose wherein the new archive catalogue comprises a serial list of catalogue entries, each catalogue entry corresponding to one of the data files and including the metadata corresponding to the one of the data files.  
Midgely discloses a backup system for storing snapshots.  Midgely at abstract.  Midgely discloses maintaining a catalog a list of entries corresponding to files that have archived.  Midgely at Figs. 3A, 3B; col. 8, lines 4-6.  The catalog entries comprise a location of the version in the disk/tape/cache (i.e., one or more locations of the file), a file creation time (i.e., a creation version), and a last archive date/time (i.e., deletion version).  Midgely at Figs. 3A, 3B.
AAPA, Starling, Cram, and Midgely are analogous art because they are all directed to the same field of endeavor of backup systems.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify AAPA in view of Starling and Cram by adding the feature of wherein the new archive catalogue comprises a serial list of catalogue entries, each catalogue entry corresponding to one of the data files and including the metadata corresponding to the one of the data files, as taught by Midgely.
The motivation for doing so would have been to allow for storage of metadata of a file that has been archived.

In regards to claim 7, AAPA in view of Starling and Cram discloses the system of claim 1 and the archive system is further configured to receive a request for recovery of a particular file stored in the archive system and providing the particular file in response to the request (Cram at col. 5, lines 44-47)11, but does not expressly disclose wherein the archive system is further configured to:
b.	identify a catalogue that references the particular file;
c.	locate in the identified catalogue an entry corresponding to the particular file;
d.	recover content data of the particular file from one or more locations within the archive system based on the identified catalogue to provide the particular request in response to the request.
Midgely discloses allowing a user to request for restoration of a particular version of a file (i.e., receive a request for recovery of the file).  The catalog is used to identify which tapes store the file (i.e., identify a catalog that references the file and find the identified catalog entry corresponding to the file).  Retrieving the file version as indicated by the request and providing it to the user.  Midgely at col. 8, lines 47-56; col. 10, lines 9-22.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify AAPA in view of Starling and Cram by adding the features of receiving a request for a recovery of the file, identify a catalog that references the file, find in the identified catalog an entry corresponding to the file, recover content data of the file from one or more locations within an archive based on the identified catalog, and provide the file in response to the request, as taught by Midgely.
The motivation for doing so would have been to allow users to retrieve particular versions of a file for recovery or for comparison.  Midgely at col. 3, lines 11-15.

In regards to claim 8, AAPA in view of Starling, Cram, and Midgely discloses the system of claim 7, wherein the request indicates a time corresponding to when the particular file was backed up, and the catalogue is identified based on the time.  Midgely at col. 8, lines 47-56.12
In regards to claim 9, AAPA in view of Starling, Cram, and Midgely discloses the system of claim 7, wherein finding the entry corresponding to the particular file comprises walking through the identified catalogue by sequentially checking each entry in the identified catalogue, starting with a first entry, until the entry corresponding to the particular file is found.   Midgely at col. 10, lines 17-21.

Claims 12 and 16-18 are essentially the same as claims 3 and 7-9, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.
Claims 21 and 25 are essentially the same as claims 3 and 7, respectively, in the form of a non-transitory computer-readable medium.  Therefore, they are rejected for the same reasons.

Response to Arguments
Rejection of claims 1, 2, 4-6, 10, 11, 13-15, 19, 20, 22-24, and 30-33 under 35 U.S.C. 103
Claims 15, 24, and 32 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejections to claims 1, 2, 4-6, 10, 11, 13, 14, 19, 20, 22, 23, 30, 31, and 33 under 35 U.S.C. 103, have been fully considered but they are not entirely persuasive.  Applicant alleges the cited prior art fails to disclose (1) “migrating the backup snapshots from the backup system to the archive system as archived snapshots,” (2) “determine that one of the backup snapshots received from the backup system captures that the second data file has been deleted,” (3) “revise the second deletion version field from the term to a second snapshot identifier corresponding to the one of the backup snapshots that captures that the second data file has been deleted,” (4) “provide, to the backup system, an indication that the one of the backup system snapshots that captures that the second data file has been deleted has been archived, the indication causing the backup system to delete the metadata of the second data file in the backup metadata storage,” and (5) “delete, responsive to the first snapshot identifier in the first catalogue entry corresponding to the one of the previously archived snapshots, the first catalogue entry.”  Remarks at 17-21.  
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  MPEP 2111.  Applicant admitted prior art can be relied upon for obviousness determinations.  MPEP 2129.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regards to limitation (1), Applicant does not address Examiner’s reliance on the admitted prior art found at paras. 0003-4 of the Specification.  With regards to this first limitation, Applicant Admitted Prior Art (AAPA) discloses that long term retention of older snapshots can be archived to archival storage (i.e., migrating the backup snapshots from the backup system to the archive system as archived snapshots).  AAPA at para. 0004.  
In regards to limitation (2), Starling discloses determining when a file has been deleted and reflecting so in the metadata.  Starling at col. 3, lines 35-36.  
In regards to limitation (3), Cram discloses setting the delete time field when files are deleted to, foe xample, the time at which the first snapshot was created after the file is deleted.  Cram at col. 14, lines 42-45.  Therefore, it captures the deletion of the file.  
In regards to limitation (4), Starling discloses reflecting the deletion of the file in the metadata as discussed above.  Note, that the backup metadata storage being utilized here is that of the system described by AAPA, which comprises a client enterprise, a backup system, and an archive system, wherein the backup system stores metadata in a database.
In regards to limitation (5), Cram also discloses updating the database to reflect the deletion of a file by updating the database indexes.  In some cases, these indexes are the database entries themselves, in which case the database entry is deleted.  Cram at col. 8, lines 41-48.
Applicant does not present any additional arguments in regards to the remaining limitations.  Therefore, Examiner asserts the combination of prior art above discloses the limitations of claim 1.  Applicant also does not present additional arguments in regards to the remaining claims.  Therefore, they remain rejected for at least the same reasons explained above.  
Consequently, the rejection to claims 1, 2, 4-6, 10, 11, 13, 14, 19, 20, 22, 23, 30, 31, and 33 under 35 U.S.C. 103 is maintained.

Rejection of claims 3, 7-9, 12, 16-18, 21, and 25 under 35 U.S.C. 103
Applicant does not present additional arguments in regards to the rejections to claims 3, 7-9, 12, 16-18, 21, and 25 under 35 U.S.C. 103.  Consequently, the rejection to claims 3, 7-9, 12, 16-18, 21, and 25 under 35 U.S.C. 103 is maintained for the reasons explained above.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Husain et al. (US Patent Pub 2003/0120751) discloses a system and method for providing virtual NAS using excess distributed storage capacity and a restore archive.
Leblang et al. (US Patent 5,649,200) discloses a dynamic rule based version control system for tracking versions of files.
Wu et al. (US Patent Pub 2005/0044089) discloses a system and method for interfacing application programs with an item based storage platform with attributes such as creation/deletion versions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 Backup data is periodically backed up in the form of snapshots to a backup server/service on a server (i.e., non-volatile storage configured to store snapshots).  The snapshot includes files and metadata.  Snapshots are typically performed at “points in time”, therefore it is interpreted as each snapshot being created at different times.
        2 AAPA states that metadata of the snapshots are stored in a database system on a server and is searchable.
        3 An archive system creates an archive for a number of consecutive snapshots.  Snapshots from the backup system are sent to the archive system for long term retention (i.e., migrating the backup snapshots … to the archive system).  Therefore, they are also communicably coupled.
        4 When backup snapshots are sent to the archive system, an archive catalogue is created (i.e., store a previous archive catalogue).
        5 A number of consecutive snapshots (i.e., identify a set of the plurality of snapshots) are added to an archive (i.e., to be included in the current archive).
        6 AAPA discloses archive catalogues are typically shared by snapshots.
        7 Fields for file names and directory paths may be stored for file objects. 
        8 Starling discloses performing deduplication when performing backups.  In other words, a file is checked to determine if an identical file is already stored.  If so, the file is not added to the backup.
        9 A number of consecutive snapshots are added to an archive.  For a time period of a month, the age of the snapshot is checked and if it’s within one month, then it is added to the archive.
        10 Each file has an entry within the database (i.e., metadata).
        11 User can request to restore a storage object (i.e., a particular file).
        12 Midgely discloses providing recovery of a file as they stood at any given time.  This is interpreted as being able to request a file based on the time it was backed up, which would identify a specific tape and it’s particular catalog.